                                                                             JS-6
1    John Barker (SBN: 279718)
     Jennifer Basola (SBN: 231538)
2    KROHN & MOSS, LTD.
     200 Pier Ave, Suite 126
3    Hermosa Beach, CA 90254
     Telephone: (323) 988-2400
4    Facsimile: (866) 431-5575
     Attorneys for Plaintiff, Alvaro Carlos SIMPSON
5

6

7

8

9                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   ALVARO CARLOS                             §      Case No.: 2:19-cv-01318-GW-FFM
                                               §
12                 Plaintiffs,                 §      JOINT STIPULATION AND ORDER
                                               §      FOR DISMISSAL WITH PREJUDICE
13                                             §
            vs.                                §
14                                             §
     JAGUAR LAND ROVER NORTH                   §
15   AMERICA, LLC,                             §
                                               §
16                 Defendant.                  §
17

18

19
            The parties to this action, acting through counsel, and pursuant to Federal
     Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a
20
     negotiated settlement executed by them, to the Dismissal with Prejudice of this
21
     action, including all claims and counterclaims stated herein against all parties.
22

23

24

25




                                              Dismissal
1    Dated: November 22, 2019           KROHN & MOSS, LTD.
2
                                By:          /s/ John Barker_______________
3
                                        John Barker
4
                                        Attorneys for Plaintiff,
                                        ALVARO CARLOS
5

6

7
     Dated: November 22, 2019           Turner, Friedman, Morris & Cohan, LLP.
8

9
                                By:     ____/s/ Matthew Wolf_______________
10                                      Matthew Wolf
                                        Attorneys for Plaintiff,
11                                      JAGUAR LAND ROVER NORTH
                                        AMERICA, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                Dismissal
